      Case 1:20-cv-00129-DLH-CRH Document 20 Filed 10/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

KOKO Development, LLC,                  )
                                        ) ORDER FOR MID-DISCOVERY
               Plaintiff,               ) STATUS CONFERENCE
                                        )
        vs.                             )
                                        )
Phillips & Jordan, Inc., DW Excavating, )
Inc., and Thomas Dean & Hoskins, Inc.   )
                                        ) Case No. 1:20-cv-129
               Defendants.              )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on April 20,

2021, at 9:00 a.m. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 29th day of October, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
